Citation Nr: 1725847	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asthma, emphysema and/or chronic obstructive pulmonary disease (COPD) disorders to include as a result of exposure to asbestos and/or  herbicide agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from February 1967 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with asthma.

2.  Exposure to asbestos is not a clinical disability and the Veteran's currently diagnosed emphysema and (COPD) are disorders which have not shown to be consistent with asbestos exposure.

3.  The Veteran is currently diagnosed with emphysema and (COPD), which did not incur or manifest in service, did not manifest within one year of service, and have not been continuously present since service.

4.  The Veteran's currently diagnosed with emphysema and (COPD) have not been linked to either exposure to herbicide agents in Vietnam or exposure to asbestos while in service.


CONCLUSION OF LAW

The criteria for service connection for asthma, emphysema and COPD have not been met.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records,  private treatment records and lay statements have been obtained.  Additionally, the Veteran testified at a hearing before the Board and a transcript of the hearing is of record.

The Veteran was also provided with an October 2012 VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for the purpose of rendering a decision as to the issues on appeal.  Moreover, neither the Veteran, nor his representative, has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met, and the Board will proceed to a decision.



Service Connection

The Veteran is seeking service connection for asthma, emphysema, and COPD to include as a result of exposure to herbicide agents and asbestos while in service.
 
Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, listed in 38 C.F.R. § 3.309(a), are subject to presumptive service connection under 38 C.F.R. § 3.03(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to establish a disease is "chronic" in service, there must be a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time of service.  When a chronic disease is shown in service, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b) However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served at least ninety days of active service, and certain chronic diseases become manifest to a degree of ten percent or more within one year after the date of separation from such service, such a disease shall be presumed to have been incurred in service, even though there is no evidence of such a disease during the period of active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be established on a presumptive basis for a veteran who has been exposed to an herbicide agent during active military service for specified diseases.  Service connection is warranted even if these disorders were not shown during active duty.  See 38 C.F.R. § 3.309(e).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

"Service in Vietnam" means actual service in the country of Vietnam during the specified period; service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). VA interprets 38 C.F.R. § 3.307(a) (6) (iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit.  See Haas, 525 F.3d at 1193-1194.

Asthma

The Veteran is seeking service connection for asthma, which he believes is the result of exposure to asbestos during service.  See October 2016 Board hearing transcript.
 
In order to determine if the Veteran's asthma condition meets the criteria for direct service connection, the first issue is whether he has a current asthma disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current diagnosis of an asthma condition, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  

The Veteran's VA and private treatment records do not include complaint, treatment for, or an asthma diagnosis.  Furthermore, the October 2012 VA examiner diagnosed the Veteran with emphysema and COPD and reported that the Veteran did not have any other respiratory disorders. 

The Veteran testified at his October 2016 Board hearing that since 2000, he carried a current diagnosis of asthma.  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Board does not dispute that the Veteran experiences breathing problems, which is supported by the record, but he has not demonstrated the medical competence to make a correlation between those symptoms and a current asthma disorder.  Accordingly, service connection cannot be granted for symptoms of a disability.  In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be shown.  See Diagnostic Code 6602.  In this case, the record does not show any asthmatic attacks experienced by the Veteran.  The Veteran may carry an inhaler as he testified, but such was prescribed for his COPD and not for asthma.  Thus, the most probative evidence of record does not establish that the Veteran carries a current diagnosis of asthma.

Furthermore, the Veteran's service treatment records are silent for reports of or treatment for asthma.  In addition, at his service separation examination, the Veteran's respiratory system was evaluated as normal.  Thus, the Veteran did not experience in-service asthma conditions, and there is no medical opinion of record linking any current asthma disorder to the Veteran's military career.  Importantly, and as noted above, asthma was not diagnosed by any VA or private provider of record.  Accordingly, the claim for direct service connection is denied.

The Veteran is not entitled to service connection for asthma for a presumptive basis because as noted above, the record reveals that the Veteran does not have a current asthma diagnosis, and if he had a current diagnosis, it is not a condition listed as a chronic disease subjected to presumptive service connection under38 C.F.R. § 309(a).  In addition, there is no medical evidence showing that the Veteran's asthma condition manifests within the year after separation from service, or evidence of presumption on the basis of symptomatology.

COPD and Emphysema

The Veteran is seeking service connection for COPD and emphysema, which he believes are the result of asbestos exposure in service.  

The record indicates that the Veteran is currently diagnosed with COPD and emphysema.  The remaining direct service connection issues are: (1) whether the currently manifested COPD and emphysema was incurred during or as a result of the Veterans active service; (2) whether the COPD and emphysema manifested to a degree of ten percent or more within one year from the date of separation; and (3) whether there is a showing of continuity of symptoms after service.

June 2010 and October 2010 chest x-rays and a November 2011 VA pulmonary consult found a mild bronchial wall thickening in the lower lobes and a few tiny nodular densities in apical segment left lower lobe.  Several of which have tree-in-bud configuration likely inflammatory to the Veteran's severe COPD.  The treatment notes indicated that the Veteran's COPD was managed by an outside hospital pulmonologist and the Veteran has no problem breathing unless stressed.  The treatment notes report that the Veteran stopped smoking in 2010.  

In October 2012, the Veteran underwent a VA examination.  The examiner confirmed the Veteran's (COPD) and emphysema diagnosis.  The examiner did not diagnose any other pulmonary conditions during the exam.  The Veteran also reported that he was diagnosed with emphysema around 2000 and that he smoked for thirty years before quitting three years earlier.  The examiner noted that the Veteran did not have a respiratory condition that required the use of oral bronchodilators, but that the Veteran's condition did require daily inhalational bronchodilator therapy.  In addition, the examiner reviewed an August 2012 Computed Tomography (CT) report.  The objective testing confirmed that the Veteran has band like atelectasis right lower lobe region upper lobes emphysema scattered sub centimeter nodules left upper lobe.  The examiner conducted pulmonary function testing.  The results also confirmed that the Veteran's has COPD.

Turning to the issue of in-service disease or injury, the Board observes that the Veteran's personnel and service treatment records do not record any specific injuries or diseases related to the Veteran's pulmonary or respiratory system.  His service treatment records indicate that his lungs were normal at the time that he both entered and exited active service.  Moreover, the Veteran testified that he did not have an in-service occurrence of his COPD or emphysema disorders and that the conditions did not appear for a number of years after service.  Thus, the weight of the evidence indicates that the Veteran does not have an in-service occurrence of such disabilities.

Furthermore, the October 2012 examiner opined that it is more likely that the Veteran's breathing problems are related to his COPD and not service connected.  The examiner also opined that it is at least as likely as not that the sub centimeter nodules indicated on the Veteran's CT scan are contributing to his COPD.  

The Board finds the VA examiner's opinion and the Veteran's testimony that his disability did not occur or aggravate in service has substantial weight.  In this case the October 2012 opinion contains an analysis that is supported by the record and articulates the rationale concluding that the Veteran's COPD and emphysema  are not related to service.  According, the claim for direct service connection is denied.  



Asbestos

The Veteran contends that he is entitled to service connection for his asthma, COPD and emphysema as a result of his in-service exposure to asbestos.  The Veteran testified that he was assigned to a major salvage operation for electronic equipment, and sent to decommissioned ships and that was probably where the majority of the asbestos exposure occurred while pulling units out

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations. VA has issued a circular on asbestos-related diseases, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), which provides guidelines for considering compensation claims based on exposure to asbestos. The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates.  See M21-1MR, Part IV, Subpart ii, Ch.2, Section C, Topic 9. In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, the most commonly occurring of which are interstitial pulmonary fibrosis or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; lung cancer, bronchial cancer, cancer of the gastrointestinal tract, cancer of the larynx, cancer of the pharynx, and cancer of the urogenital system (except the prostate).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of roofing and flooring materials; asbestos cement sheet and pipe products; and military equipment.

The applicable sections of the M21-1MR note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect. The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

Service connection may be granted on this basis for a disability related to asbestos exposure in service, if the evidence of record demonstrates that the veteran was actually exposed in-service and that a disease that is associated with such exposure has resulted.  However, the exposure to asbestos itself is not a clinical disability. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Rather, the asbestos exposure must cause the development of a disability.

Here, as will be discussed, there is no record of treatment for or a diagnosis of asbestosis or any other disease that is associated with asbestos exposure.

The Veteran testified about his MOS in the Navy as a radio mechanic and electronic technician and that he worked on several boats near pipes where asbestos was disturbed in his presence.  The Veteran also submitted an undated signed statement in which he reports that he was stationed on a base in Coronado, CA, and during this time, one of his duties was the removal and repair of electronic gear from LCU's.  He reports that he was exposed to asbestos, which was used as insulation and no dust masks were required at that time.  Furthermore, a November 2011 VA treatment notated that the Veteran had asbestos exposure for one to two years in the navy, and intermittent exposure working at foundry after service for ten to twelve years, one day a week.  The Veteran reported to the VA examiner that he was exposed to dust during his employment at "Bosch Brake Parts".  However, he denied any post-service asbestos exposure during his Board hearing, explaining that the brake plant had mitigated any prior asbestos in the plant to comply with OSHA regulations.

In addition, the Veteran's representative stated during the October 2016 Board hearing that she researched COPD and found a study published in Environmental Health Journal in 2011 that stated that "COPD was caused by occupational exposure to dust and fumes and so on."  The Veteran's representative did not present a copy, name or page numbers of the study.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the Veteran did not  submit the treatise referenced during the October 2016 Board hearing.  As such, while the article as presented discusses the possibility that COPD could be the result of exposure to asbestos, the Board concludes that this information is insufficient to establish the required medical nexus opinion.  

Of note, a medical opinion of record has been obtained in this case.  Unfortunately, the October 2012 VA examiner concluded that it is less likely than not that the Veteran's COPD was caused by asbestos exposure, explaining that COPD is not a complication of manifestation of asbestos exposure.  The examiner reported that it is more likely that the Veteran's breathing problems were related to his COPD and not service connected.  Furthermore, the examiner opined that it is at least as likely as not that the sub centimeter nodules indicated on the Veteran's CT scan are contributing to his COPD.  In addition, the examiner indicated that at this time, there is no indication of malignancy, and it is less likely than not that the band like atelectasis are related to asbestos exposure and more likely than not that they are related to frequent infections related to COPD.

It is clear from the record that the Veteran attributes his COPD to his asbestos exposure during military service.  However, the Board finds that the etiology of the Veteran's COPD is a complex medical issue typically determined by persons with medical training rather than lay statements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record does not reflect that the Veteran has the type of medical expertise to competently opine on such a complex medical issue.  

Moreover, the cited medical literature was not submitted, and the medical opinion of record that was obtained was provided by a medical professional who was charged with knowledge of the medical literature and who explained why COPD was not considered to be an asbestos exposure related disorder.  The record indicates that the Veteran does not have a current diagnosis for asthma and his COPD and emphysema disorders are not listed as diseases associated with exposure to asbestos.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, the weight of the evidence is against the conclusion that the Veteran's COPD and emphysema disorders were caused by asbestos exposure during service, because, there is no medical evidence showing a link to the Veteran's diagnosed emphysema or COPD to include in-service exposure to asbestos and emphysema or COPD are not diseases manifest from exposure to asbestos.  Accordingly, the claim is denied.

Herbicide Agents

It is unclear whether the Veteran was suggesting that exposure to herbicide agents in service caused his current respiratory disabilities at his hearing, when he stated that vegetation had been cleared away.  As such, the Board will consider this issue.  It is noted that the December 2011 rating decision considered the Veteran's Agent Orange exposure and denied service connection because the Veteran and record did not demonstrate that he served in the Republic of Vietnam and the record did not provide evidence of herbicide exposure.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

During the October 2016 hearing, the Veteran testified that he was stationed on a ship in Vietnam in June 1967, and during that time he hauled supplies from Da Nang to three different main ports.  The Veteran also testified that when he was in Vietnam he noticed that there was no foliage around one of the rivers he went through and assumed it was probably due to some of the herbicides that they were spraying.  In addition, the Veteran submitted an undated written statement indicating that the ship he was assigned to was transported to Vietnam in support of war operations.  The Veteran identified destinations in Vietnam for the shipments.  The Veteran states that most of these places were located in land and accessed by traversing the rivers through areas sprayed with chemicals to destroy vegetation.  

A response from PIES (Personnel Info action Exchange System) reported there is insufficient evidence to determine the Veteran was in Vietnam.  The service treatment records and personnel file show FPO 96601 and FPO 96662 addresses. However, these FPO addresses are not associated with Vietnam service based on current VA verification criteria for Navy ships the required service in Vietnam.  Although the personnel files show the Veteran was assigned to Assault Craft Division Twelve FPO San Francisco 96601 on March 22, 1967,  there is no evidence to show that that the Veteran served on a ship that operated temporarily in Vietnam's inland waterways (brown waters).  The Veteran received a Vietnam Service Medal, but here is also no evidence of in country service in Vietnam. 

At this juncture, the Board will not make a final determination as to whether the Veteran should be presumed to have been exposed to herbicide agents during service, as such is not outcome determinative in this case, since the disabilities on appeal are not herbicide presumptive disabilities.

Service connection may also be established on a presumptive basis for a veteran who has been exposed to an herbicide agent during active military service for specified diseases.  Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).  Here, the record indicates that the Veteran does not have an asthma diagnoses, and while he is diagnosed with COPD and emphysema, neither condition is listed among the specified diseases.  Therefore, the Veteran's asthma, COPD and emphysema conditions are not recognized presumptive conditions related to herbicide exposure.  38 C.F.R. §3.309(e).  Thus, service connection on a presumption basis for asthma, COPD and emphysema as a result of herbicide exposure is denied.

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.  However, here, no competent evidence has been presented linking the Veteran's current respiratory disabilities to exposure to herbicide agents in service.

As such, service connection is not warranted on this basis.


ORDER

Service connection for asthma, emphysema and COPD is denied.




____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


